Case: 2:19-cv-00046-WOB-CJS Doc #: 82 Filed: 02/21/20 Page: 1 of 2 - Page ID#: 1524




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF KENTUCKY
                              Northern Division at Covington

 John Kyle Sweeney, et. al.                     :       Case No. 2:19-cv-46-WOB

        Plaintiffs                              :

 v.                                             :

 Justin Crigler, et. al.                        :

        Defendants                              :

               PLAINTIFFS’ MOTION FOR ATTORNEY FEES AND COSTS

        The Plaintiffs move for an award of attorneys’ fees and costs and expenses under 42

 U.S.C. § 1988, 52 U.S.C. § 10310(e), and FRCP 26(b)(4)(E), in the above captioned matter,

 against the Secretary of State and Katrina Fitzgerald, in their official capacities.1 This request is

 supported by the attached Declarations of Thomas Bruns, Robert A. Winter, Jr., Christopher

 Wiest, and Jason Kuhlman, Esq., with supporting documentation. The requested fees and costs

 are through February 7, 2020.

                                                               Respectfully submitted,


                                                               /s/ Christopher Wiest___________
                                                               Christopher Wiest (KBA 90725)
                                                               Chris Wiest, Atty at Law, PLLC
                                                               25 Town Center Blvd, Suite 104
                                                               Crestview Hills, KY 41017
                                                               859/486-6850 (v)
                                                               513/257-1895 (c)
                                                               859/495-0803 (f)
                                                               chris@cwiestlaw.com




 1
  Such fees are not sought, pursuant to consent orders, against the State Board Defendants other
 than Ms. Fitzgerald, nor against the County Defendants, in accordance with the consent orders
 reached by those parties. [RE#10; RE#34].
Case: 2:19-cv-00046-WOB-CJS Doc #: 82 Filed: 02/21/20 Page: 2 of 2 - Page ID#: 1525




                                                              /s/ Thomas B. Bruns____________
                                                              Thomas B. Bruns (KBA 84985)
                                                              Bruns, Connell, Vollmer, Armstrong
                                                              4750 Ashwood Dr., Ste. 200
                                                              Cincinnati, OH 45241
                                                              513-326-0274 (v)
                                                              tbruns@bcvalaw.com

                                                              /s/ Robert A. Winter, Jr._________
                                                              Robert A. Winter, Jr. (KBA 78230)
                                                              P.O. Box 175883
                                                              Fort Mitchell, KY 41017-5883
                                                              859-250-3337
                                                              robertawinterjr@gmail.com

                                                              Attorneys for Plaintiffs

                                 CERTIFICATE OF SERVICE

 I certify that I have served a copy of the foregoing upon Counsel for the Defendants, by filing of

 same in the Court’s CM/ECF system, this 21 day of February, 2020.

                                                              /s/ Christopher Wiest___________
                                                              Christopher Wiest (KBA 90725)
